Title: To Thomas Jefferson from Willis Alston, 11 November 1808
From: Alston, Willis
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Representative Chamber Nr 11h 1808
                  
                  Enclosed you will recieve a petition in behalf of Mr Shepherd, appointment to the office of customs Washington (N.C) likewise a letter from Joseph Bryan of (NC) in favor of Mr. Keais, As to myself I have nothing to add Mr. Bryan is a man very much to be confided in, likewise are the Petitioners
                  I am yr mst obt St
                  
                     Willis Alston 
                     
                  
                Enclosure
                                    
                     
                        State of North Carolina
                           To the President of the United States 
                        
                        
                     
                     
                        The Death of Mr. William Keais the late Collector of Customs for the port of Washington in this State has caused a vacancy in that Office and as another will be appointed to supply his place, we the Undersigned inhabitants of   County, without wishing in any way to interfere in the discharge of the Official duties of the President, hope that it may not be considered as presumption in us to Recommend Mr. Jordan Shepherd a resident of Pitt County as a man of Probity, Integrity, and Talents, in easy circumstances attentive to his business, a warm Republican, and one who has invariably approved and supported the measures of the present Administration and in our Opinions well Quallified in all respects to fill that Office—
                     
                     
                        Abreham Cox
                        
                        
                           and 87 other signatures
                           
                     
                  
                  
               